HARALSON, J. —
Under the facts averred, the defendant, Chalker, held the title of the land he sold (and which he did convey) in trust for the purchaser, Clemmons, and for complaimants who inherited his title. Having been paid for the lands, and having placed the purchaser in possession, the complainants could, after their father’s death, have demanded, at any time, a conveyance from Chalker of the naked, legal title remaining in him. He never disclaimed or repudiated this trust, nor did he ever claim or assert the legal title, in opposition to the equitable title of the complainants. On the other hand, as is averred, disclaiming any right of interest in the lands himself, he recognized and admitted the rights and equities of complainants to the same. The ancestor *355of complainants, Clemmons, had the possession of said lands during his life, and the complainants after his death, succeeded to his title and possession, which were never disputed until Cox took possession in the year 1892. The quitclaim deed he obtained from Chalker, whatever may have been its consideration — and it is alleged to have been merely nominal — conveyed to him nothing but the mere legal title, remaining in Chalker, subject to all the prior equities of complainants. He was entitled to no protection against these equities. Wood v. Holly Mfg. Co., 100 Ala. 327 ; Derrick v. Brown, 66 Ala. 162; McMillan v. Rushing, 80 Ala. 402, 407; Shorter v. Smith, 56 Ala. 208.
The rule is well established, that a purchaser with notice, stands in the place of his vendor, and holds his acquired title as a trustee, subject to pre-existing equities and incumbrances. — Meyer Bros. v. Mitchell, 75 Ala. 475. So that, Cox having acquired the mere naked legal title to these lands by quitclaim from Chalker, and having full notice of complainants’ equitable title, like Chalker, holds his acquired title in trust for complainants.
Nor does the defendant, Morris, the purchaser of the lands at execution sale against Cox, stand in any better attitude towards complainants than Cox stood. The sheriff’s deed gave him no higher rights against them than if he had bargained for and obtained a quit-claim deed from Cox. He purchased at his own risk, and he was put on inquiry as to Cox’s title, which he bought, subject, to all pre-existing equities. — Goodbar, White & Co. v. Daniel, 88 Ala. 583, 589; Thomas v. Glazener, 90 Ala. 538; Lindsay v. Cooper, 94 Ala. 170; Goetter, Weil & Co. v. Norman Bros., 107 Ala. 586, 596.
The bill does not disclose a title hostile to that of complainants, which did not originate in the entry of Cox under his quitclaim deed from Chalker, which entry and possession, as averred, did not commence before January or February, 1892. The case made by the bill is not one, therefore, where complainants have acquiesced in an adverse possession for the length of time, which will bar their equitable title. — Shorter v. Smith, 56 Ala. 208, supra; Scruggs v. Decatur Mineral & Land Co., 86 Ala. 173.
The fact that the ancestor of complainants, who had paid for the land and been put in possession by the *356seller, Clialker, and the claimants afterwards, who succeeded to the title and possession of their ancestor, had been in the adverse possession of these lands from the date of their sale in 1860, until the defendant, Cox, entered in 1892, and, therefore, had acquired a title by adverse possession, good against these defendants, does not impair the equity of this bill.
The court erred in dismissing the bill for want of equity.
Reversed and remanded.